MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Sep 09 2019, 10:28 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General
Brooklyn, Indiana                                         Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          September 9, 2019
of the Parent-Child Relationship                          Court of Appeals Case No.
of E.M., G.M., and Q.M., Minor                            19A-JT-497
Children,                                                 Appeal from the Henry Circuit
P.M., Mother,                                             Court
                                                          The Honorable Bob A. Witham,
Appellant,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          33C01-1807-JT-28
                                                          33C01-1807-JT-29
The Indiana Department of
                                                          33C01-1807-JT-30
Child Services,
Appellee.



Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019                 Page 1 of 13
[1]   P.M. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her children, E.M., G.M., and Q.M. Mother raises one issue which

      we revise and restate as whether the trial court’s grant of DCS’s request to cease

      efforts to reunify her with her children violated her right to due process under

      Article 1, Section 12 of the Indiana Constitution and the Fourteenth

      Amendment to the United States Constitution. We affirm.


                                      Facts and Procedural History

[2]   Mother had three children, E.M., born on April 23, 2003, G.M., born on

      September 13, 2004, Q.M., born on January 16, 2006. In September 2016,

      DCS filed separate petitions alleging that the children were in need of services

      (“CHINS”) under cause numbers 33C01-1609-JC-110 (“Cause No. 110”),

      33C01-1609-JC-111 (“Cause No. 111”), and 33C01-1609-JC-112 (“Cause No.

      112”), based upon a situation in which Mother was the victim of a stabbing

      while the children were present and she tested positive for methamphetamine.

      On February 14, 2016, the court held a hearing, and Mother and the children’s

      father entered admissions, and the court found the children to be CHINS. On

      February 27, 2017, the court entered an Order on Fact Finding Hearing under

      Cause Nos. 110, 111, and 112, which found that Mother admitted in part that

      she has a substance abuse issue in the home where the children reside and

      “certain mental health concerns, which negatively impacts her ability to provide

      care to Children.” Appellant’s Supplemental Appendix Volume II at 60.


[3]   On June 13, 2017, DCS filed a progress report alleging Mother failed to make

      progress under Cause Nos. 110, 111, and 112. On July 26, 2017, the court
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 2 of 13
      entered an Order on Periodic Case Review indicating that Mother did not

      appear at a June 30, 2017 hearing, but her attorney did appear. The order

      stated that Mother had not complied with the children’s case plan and had not

      visited the children. The order also states:


              4. The children’s case plan, services, and placement meet the
              special needs and best interests of the children. DCS has made
              reasonable efforts to provide family services and/or to finalize
              another permanency plan.

              5. The projected date for the children’s completion of the
              permanency plan is 8/14/17.

              6. It is an appropriate time to implement a permanency plan for
              the children.

              7. [] DCS will file Cease Efforts if no improvement in
              compliance with services.


      Id. at 123.


[4]   On September 27, 2017, DCS filed a Permanency Report which indicated

      Mother’s lack of progress and participation and that she had a previous

      outstanding warrant from a charge on July 17, 2017, for possession of

      marijuana, was arrested on September 19, 2017, and was in the Henry County

      Jail on three counts of possession of a controlled substance as well as counts of

      possession of methamphetamine, unlawful possession of a syringe, possession

      of marijuana, false informing/false reporting, and possession of paraphernalia.


[5]   In October 2017, the court granted DCS’s requests under Cause Nos. 110, 111,

      and 112 to cease efforts towards reunification and changed the permanency

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 3 of 13
      plan to adoption. On November 6, 2017, the court entered an order granting

      DCS’s request to change the permanency plan from reunification to adoption.


[6]   On July 26, 2018, DCS filed petitions to terminate the parent-child relationship

      under cause numbers 33C01-1807-JT-28 (“Cause No. 28”), 33C01-1807-JT-29

      (“Cause No. 29”), and 33C01-1807-JT-30 (“Cause No. 30”).


[7]   On October 25, 2018, and January 18, 2019, the court held factfinding hearings.

      Mother testified that a woman attacked her in front of the children and stabbed

      her once resulting in seventeen staples and that G.M. leapt out of the car to try

      to protect her. She testified that she was drug tested and failed. She

      acknowledged that she had children involved with DCS dating back to 2008

      when a welfare check was performed and she had marijuana and again in 2012

      when there were concerns about her children’s safety and she failed a drug test.

      She testified that she moved about once a year and was homeless when recently

      incarcerated. She acknowledged that the children had not been in her care

      since September 2016 and that she had been incarcerated for approximately a

      year since then. She indicated that DCS offered her inpatient treatment, IOP,

      and substance abuse classes and that she did not attend inpatient treatment or

      IOP. When asked if she always complied with DCS screening requests since

      September 2016, she answered: “Not always.” Transcript Volume II at 39.

      When asked if it was fair to say that DCS had worked with her on and off since

      2008 to try to help her maintain her relationship with her boys, she answered

      affirmatively. When asked what services she engaged in other than through

      DCS since September 2016, she indicated that she completed a parenting class

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 4 of 13
      the beginning of that week and a substance abuse class during her previous

      incarceration. When asked if she ever contacted Family Case Manager Hailey

      Thornburg (“FCM Thornburg”), she answered: “I don’t believe so.” Id. at 47.


[8]   Mother acknowledged that she had pending charges of possession of

      methamphetamine, possession of cocaine, unlawful possession of a syringe,

      possession of marijuana, and possession of paraphernalia. The court admitted

      a plea agreement related to the pending case of cause number 33C02-1809-F6-

      472, and Mother indicated that the case had not been adjudicated yet but her

      plan was to plead guilty pursuant to the plea agreement to possession of

      methamphetamine as a level 6 felony. The court also admitted the

      chronological case summary for cause number 33C02-1709-F6-442, which

      indicates that Mother pled guilty to possession of methamphetamine and

      unlawful possession of a syringe as level 6 felonies in January 2018 and was

      sentenced to an aggregate sentence of 500 days.


[9]   On cross-examination, Mother testified that she successfully completed a

      parenting class and believed she would receive a certification but had not yet

      received it. She indicated that she received “some certificate of completion” of

      a substance abuse program at the end of 2017. Id. at 49. She stated that she

      had been incarcerated for approximately thirteen months since September 2016

      and that her plea agreement in the pending case referred to a suspended

      sentence of 720 days. On redirect examination, Mother indicated that she did

      not take any classes during the fourteen months since the case had been

      initiated and when she was not incarcerated.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 5 of 13
[10]   Susan Stamper, the Director of the Henry County CASA office, testified that

       she believed moving forward with the termination of Mother’s parental rights

       was in the best interest of the children and that the children had expressed their

       desire to be adopted. She also stated:


               This is about reaching a permanency for the children. I greatly
               respect that [Mother] has a plan for upon her release, but it’s a
               beginning – a beginning as homeless and reestablishing herself
               and these boys have been in the system for two (2) years.
               [Mother] has got some work ahead of her and I believe
               historically she has not been able to hold it together. I wish her
               the best of luck at this time, but I think at this point we are
               talking about the boys and establishing their permanency.


       Id. at 57.


[11]   FCM Thornburg testified that she had been working with Mother’s case for

       about seven months, that she never met Mother outside of court, and that

       Mother never contacted her or submitted any reports or documentation of any

       program that she completed either in or out of jail. She also stated that DCS’s

       recommendation was termination of Mother’s parental rights. When asked on

       cross-examination whether she reached out to Mother, she answered: “Not

       personally, but I have attempted to make contact through other family

       members.” Id. at 63.


[12]   On January 31, 2019, the court entered an order in Cause Nos. 28, 29, and 30

       terminating Mother’s parental rights to the children. The court found that the

       children had been removed from Mother for at least six months under


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 6 of 13
disposition decrees dated March 29, 2017, under Cause Nos. 110, 111, and 112;

that DCS became involved when the children were present during an

altercation at a gas station at which time Mother was attacked by another

woman resulting in multiple cuts or stab wounds; and one of the children

physically intervened in an attempt to protect her from the physical assault.

The Court found:


        7. The Department attempted to work with both Mother and
        Father but were unsuccessful in helping the family reunify.

        8. The Court under the respective JC cause numbers issued an
        order ceasing efforts toward reunification as to both parents and
        changing the children’s permanency plan to termination of
        parental rights and adoption on October 6, 2017, that order being
        signed on November 6, 2017.

        9. The Department offered services to Mother in an attempt to
        help her overcome the substance abuse issues that were
        negatively impacting her ability to parent the children.

        10. The Department has twice previously been involved with
        this family, once in 2008, and once in 2012, providing services on
        each occasion. The children were reunited with a parent
        successfully on both occasions.

        11. The Department offered multiple services to [Mother],
        including but not limited to Intensive Outpatient Substance
        Treatment, Inpatient Substance Treatment, and Random
        Substance Screens.

        12. During the pendency of this case, [Mother] has been
        incarcerated in the Henry County Jail for at least 13 months.

        13. [Mother], upon advice of counsel, asserted her right against
        self-incrimination when the Department questioned about her
        continued use of illegal substances. . . .
Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 7 of 13
               14. Henry County CASA Director Susan Stamper testified that it
               was her opinion that moving forward with Termination of
               Parental Rights with regard to the . . . children was important to
               provide them with permanency and stability.

               15. The options of guardianship and adoption have been
               discussed with [Q.M.], [G.M.], and [E.M.] by persons
               representing CASA and DCS.

               16. After those discussions, both CASA and the Department
               continue to support the position that Termination of the Parent-
               Child Relationship with [Mother] be effectuated so that the
               children can be provided permanency through adoption.


       Appellant’s Appendix Volume II at 47-48. The court found that there was a

       reasonable probability that continuation of the parent-child relationship posed a

       threat to the well-being of the children and that termination was in the

       children’s best interests.


                                                    Discussion

[13]   The issue is whether the trial court’s grant of DCS’s request to cease efforts to

       reunify Mother with her children violated her right to due process under Article

       1, Section 12 of the Indiana Constitution and the Fourteenth Amendment to

       the United States Constitution. Mother acknowledges that she did not object to

       DCS’s stoppage of efforts during the CHINS proceedings or raise the issue

       during the termination proceedings, but she asserts that the error constituted

       fundamental error. She contends that her right to due process of law under the

       Indiana Constitution was violated when the court allowed DCS to cease

       reasonable efforts to reunify her with her children.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 8 of 13
[14]   Article 1, Section 12 of the Indiana Constitution provides: “All courts shall be

       open; and every person, for injury done to him in his person, property, or

       reputation, shall have remedy by due course of law. Justice shall be

       administered freely, and without purchase; completely, and without denial;

       speedily, and without delay.” Section 1 of the Fourteenth Amendment to the

       United States Constitution provides in part that “[n]o state shall make or

       enforce any law which shall abridge the privileges or immunities of citizens of

       the United States; nor shall any state deprive any person of life, liberty, or

       property, without due process of law . . . .”


[15]   Ind. Code § 31-34-21-5.5 is titled “Reasonable efforts to preserve and reunify

       families,” and subsection (b) provides in part: “[e]xcept as provided in section

       5.6 of this chapter, the department shall make reasonable efforts to preserve and

       reunify families . . . .” “Indiana Code section 31-34-21-5.8 provides that DCS is

       not required to provide services for reunification if it is contrary to the

       permanency plan adopted by the trial court.” In re A.D.W., 907 N.E.2d 533,

       538 (Ind. Ct. App. 2008). Moreover, this Court has previously held that “the

       provision of family services is not a requisite element of our parental rights

       termination statute” and that “[a] failure to provide services . . . does not serve

       as a basis on which to directly attack a termination order as contrary to law.”

       In re E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000).


[16]   On appeal, Mother cites to the progress reports dated June 13, 2017, and

       September 27, 2017 report. However, both reports detail her lack of progress.

       The June 13, 2017 report stated that services to finalize a plan of reunification

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 9 of 13
included case management services, substance abuse assessment and treatment

recommendations, inpatient substance abuse programming at Tara Treatment

Facility, random drug screens, and individual/family therapy. The report

stated that referrals were made for a substance abuse assessment to both Anchor

Behavioral and Meridian and Mother had not completed a substance abuse

assessment. It stated that a referral for case management was made to

Meridian, but Mother had not participated in case management services. It

stated that the family case manager offered inpatient substance abuse treatment

to Mother and she declined “saying that she does not need this service.”

Appellant’s Supplemental Appendix Volume II at 93. According to the report,

Mother’s drug screens included positive screens for THC on September 30,

2016, and November 4, 2016; Mother refused screening on February 4, 2017,

and told the case manager that her screen would be positive for THC, Xanax,

Klonapin, and Ritalin; she tested positive for THC on February 17, 2017; she

tested positive for THC and methamphetamine on March 22, 2017; and she

failed to show up for a drug screen on March 23, 2017. With respect to

visitation, the report stated:


        [Mother’s] original supervised visit provider, Meridian[,]
        canceled their service with her on 3/28/17 due to too many
        missed visits with the boys. This referral was made on 10/18/16.
        [Mother] did not engage in regular visitation with the boys until
        the beginning [of] November. During this service she was
        inconsistent in her visitation and would often try and bring
        strange men and other children to the visit. The service provider
        would report that she was often not able to regulate her emotions
        and spent a lot of time crying in front of the boys.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 10 of 13
               A new referral for supervised visit was made on 4/4/17 to
               Family Community Partner. [Mother] has been engaging in
               weekly visits with the boys in Muncie. She has canceled one visit
               telling the provider that she had to handle “court stuff.”


       Id. at 94-95. The report stated: “To date [Mother] and [Father] have not

       participate[d] in services to address their mental health and substance abuse.

       Both parents have been inconsistent/inappropriate in their visitation with the

       boys.” Id. at 96. The report stated: “FCM has learned that [Mother] was

       pulled over by LEA on 3/10/17 and now has pending charges for unlawful

       possession of a syringe and possession of a controlled substance. Her next

       hearing for these charges in scheduled at the Henry County Court for 7/3/17.

       [Mother] to date has not notified FCM of these charges.” Id. at 98. The report

       indicated that Mother “reported to FCM that she attempted suicide in

       November by slitting her wrists” and “[s]he has declined inpatient help or

       treatment offers from FCM.” Id. at 99.


[17]   The September 27, 2017 report stated that: a referral was made for case

       management but Mother had not participated in services; a referral for a

       substance abuse assessment was made to Anchor on February 23, 2017, but

       Mother had not completed the assessment; and a referral for a substance abuse

       assessment was made to Meridian on April 3, 2017, Mother completed a

       substance abuse evaluation on June 26, 2017, but never returned to participate

       in the recommended treatment, and the case was closed. The report also stated:


               [DCS] would like to ask the Court of [sic] order a Cease of
               Efforts towards Reunification efforts in regards to [Father] and
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 11 of 13
               [Mother] with their children [G.M.], [Q.M.] and [E.M.] and to
               establish a new Permanency Plan of Adoption for the boys. This
               recommendation is due to [Father] and [Mother’s] history of
               multiple substantiations for neglect/previous CHINS case in
               2008, past and current criminal history/charges, a history of
               untreated mental health issues/unstability, past and current
               substance abuse use, and a history of instability regarding being
               able to provide the boys with proper housing and maintaining an
               income sufficient to raise three boys.


       Id. at 134. The report indicated that Mother was made aware of or invited to

       child and family team meetings scheduled for June 19, 2017, March 17, 2017,

       and December 13, 2016, but did not attend. The report also indicated that a

       new referral for supervised visits was made on April 4, 2017, that Mother

       canceled a visit in May and missed all visits for June, and the provider then

       closed out her case due to “no call, no shows, the entire month of June.” Id. at

       133. It also indicated that Mother was in the Henry County Jail after an arrest

       on September 19, 2017, on three counts of possession of a controlled substance

       as well as possession of methamphetamine, unlawful possession of a syringe,

       possession of marijuana, false informing/false reporting, and possession of

       paraphernalia. We also note that Mother does not point to any evidence that

       she specifically requested visitation or other services.


[18]   In light of the record, we cannot say that Mother’s rights under Article 1,

       Section 12 of the Indiana Constitution or the Fourteenth Amendment to the




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019   Page 12 of 13
       United States Constitution were violated. 1 See In re H.L., 915 N.E.2d 145, 148

       (Ind. Ct. App. 2009) (observing that the absence of services was due to the

       father’s incarceration and that he did not point to any evidence that he

       specifically requested visitation or other services, and holding that the inability

       to provide services did not amount to a denial of due process); Castro v. State

       Office of Family & Children, 842 N.E.2d 367, 377 (Ind. Ct. App. 2006) (“Because

       of [the father’s] incarceration, not only was the [Monroe County Office of

       Family and Children (“MCOFC”)] unable to offer services to him, but it was

       unable to even fully evaluate him to determine what services are necessary.

       MCOFC’s failure to offer services to [the father] does not constitute a

       deprivation of his due process rights.”), trans. denied.


[19]   For the foregoing reasons, we affirm the trial court’s order.


[20]   Affirmed.


       Altice, J., and Tavitas, J.




       1
         Mother does not challenge the sufficiency of the evidence with respect to the termination of her parental
       rights.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-497 | September 9, 2019                 Page 13 of 13